Exhibit 10.1

September 25, 2009

Chandrashekhar Khandekar

[address]

 

Re: Separation and Release Agreement

Dear Chandrashekhar:

As we discussed with you today, we have decided to terminate your employment at
Ikanos.

This letter will confirm the terms of our agreement with respect to your
termination. To ensure that there are no ambiguities, this letter first explains
in detail both your rights and obligations and those of Ikanos upon termination
of your employment. If, in exchange for a release, you wish to accept additional
benefits to which you would otherwise not be entitled, indicate your agreement
by signing, dating and returning the enclosed Release Agreement to the
undersigned by October 16, 2009.

1. Separation from Employment.

We have informed you that your employment with Ikanos is ending effective
September 25, 2009. Thereafter, you will no longer be an employee of Ikanos. You
will be paid all earned and unpaid salary together with any accrued and unused
vacation pay, minus deductions required or permitted by law in your final
paycheck delivered to you September 25, 2009. Nothing herein alters your status
as an at-will employee.

Your coverage under the Ikanos group plans also will end on September 30, 2009.
However, you will have the opportunity to exercise your option to continue the
benefits under the Ikanos group health plans under COBRA after that date. You
will be provided a benefits packet containing information on your COBRA rights
and conversion to a direct pay plan. Please call Ikanos’ Human Resources
Administrator if you have any questions about COBRA conversion. Additionally,
please keep Human Resources informed of any address changes in case we need to
mail you future W-2’s and other correspondences to your attention.

In addition, please note that your obligations under any proprietary and
inventions assignment agreement will still remain in effect.

2. Release Agreement.

In addition to the foregoing to which you are entitled, Ikanos is prepared to
offer you additional benefits to which you would otherwise not be entitled in
exchange for an agreement to release all claims known or unknown. If you wish to
accept such additional benefits in consideration for the release, your signature
below will reflect your agreement. You may take 21 days from receipt of this
letter (i.e., until October 16, 2009) to consider whether you wish to accept
these additional benefits in exchange for the release. Please also note that
even if you do sign this Release Agreement, you may change your mind and revoke
it and forego the additional benefits, provided you notify the undersigned in
writing within seven (7) days of your signing that you no longer want the
additional benefits.

A. Consideration.

Provided that you sign this Release Agreement and return it to Ikanos, then
Ikanos will provide the following additional consideration:

(1) Continued Base Salary. You will receive continuing payments of severance pay
at a rate equal to your base salary for six (6) months from January 1, 2010 in
accordance with the Company’s normal payroll policies, paid biweekly.

(2) Benefits. Ikanos will continue to pay the cost for group employee benefit
coverage continuation under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”) to the same extent previously provided by Ikanos’ group plans
starting October 1, 2009 through April 30, 2010, or until you become eligible
for group insurance



--------------------------------------------------------------------------------

benefits from another employer, whichever occurs first. You understand that you
have an obligation to inform Ikanos if you receive group health coverage from
another employer before April 30, 2010, and that you may not increase the number
of your designated dependants if any, during this time.

(3) Accelerated Vesting of Equity Award. You will receive acceleration of 50% of
your unvested Restricted Stock Units and 25% of unvested Stock Options.

B. Release.

Released Claims.

In consideration of these additional benefits, you, on behalf of your heirs,
spouse and assigns, hereby completely release and forever discharge Ikanos, its
past and present affiliates, agents, officers, directors, shareholders,
employees, attorneys, insurers, successors and assigns (collectively referred to
as the “Company”) from any and all claims, of any and every kind, nature and
character, known or unknown, foreseen or unforeseen, based on any act or
omission occurring prior to the date of you signing this Release Agreement,
including but not limited to any claims arising out of your offer of employment,
your employment or termination of your employment with the Company or your right
to purchase, or actual purchase of shares of stock of the Company (including,
but not limited to, all rights related to or associated with stock options and
restricted stock units), including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law. The
matters released include, but are not limited to, any claims under federal,
state or local laws, including claims arising under the Age Discrimination in
Employment Act of 1967 (“ADEA”) as amended by, including but not limited to, the
Older Workers’ Benefit Protection Act (“OWBPA”) and any common law tort contract
or statutory claims, and any claims for attorneys’ fees and costs.

You understand and agree that this Release Agreement extinguishes all claims,
whether known or unknown, foreseen or unforeseen, except for those claims
expressly described below. You expressly waive any rights or benefits under
Section 1542 of the California Civil Code, or any equivalent statute. California
Civil Code Section 1542 provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

You fully understand that, if any fact with respect to any matter covered by
this Release Agreement is found hereafter to be other than or different from the
facts now believed by you to be true, you expressly accept and assume that this
Release Agreement shall be and remain effective, notwithstanding such difference
in the facts.

Claims Not Released.

The only claims not released through this Release Agreement are any claims that
cannot be released by law, such as claims for unemployment benefits, workers’
compensation and/or claims relating to the validity of this Release Agreement
under the ADEA as amended by the OWBPA.

Enforcement of This Release Agreement.

You also understand and agree that if any suit is brought to enforce the
provisions of this Release Agreement, with the exception of a claim brought by
you as to the validity of this Release Agreement under the ADEA as amended by
the OWBPA, the prevailing party shall be entitled to its costs, expenses, and
attorneys’ fees as well as any and all other remedies specifically authorized
under the law.

Miscellaneous.

You further acknowledge that during your employment, you may have obtained
confidential, proprietary and trade secret information, including information
relating to the Company’s products, plans, designs and other valuable
confidential information. You agree not to use or disclose any such confidential
information unless required by subpoena or court order, and that you will first
give the Company written notice of such subpoena or court order with reasonable
advance notice to permit the Company to oppose such subpoena or court order if
it chooses to do so.



--------------------------------------------------------------------------------

You also agree that for a period of 24 months after the termination of your
employment, you shall not induce or attempt to induce any employee, agent or
consultant of the Company to terminate his or her association with the Company.
This restriction shall not apply to individuals who respond to general job
postings that advertise positions at any company where you may work in the
future. The Company and you agree that the provisions of this paragraph contain
restrictions that are not greater than necessary to protect the interests of the
Company. In the event of the breach or threatened breach by you of this
paragraph, the Company, in addition to all other remedies available to it at law
or in equity, will be entitled to seek injunctive relief and/or specific
performance to enforce this paragraph.

You agree that you will not intentionally disparage the Company or any of its
products pr practices whether orally, in writing or otherwise. Notwithstanding
the foregoing, this will not limit your ability to provide truthful testimony as
required by law or any judicial or administrative proceeding.

Further, you agree that you will submit all outstanding expense reimbursement
reports within thirty (30) days of September 25, 2009 and that you waive the
right to reimbursement of any expenses that you fail to submit within this time
period.

This Release Agreement constitutes the entire agreement between yourself and the
Company with respect to any matters referred to in this Release Agreement. This
Release Agreement supersedes any and all of the other agreements between
yourself and the Company, except for any proprietary and inventions assignment
agreement, which remain in full force and effect, and except for those
provisions of the 1999 Stock Option Plan and the 2004 Equity Incentive Plan and
award agreements or Notices of Grant that you may have received. No other
consideration, agreements, representations, oral statements, understandings or
course of conduct which are not expressly set forth in this Release Agreement
should be implied or are binding. This Release Agreement may only be superseded
by amendment or separate agreement duly authorized by the Company and signed by
both you and either the Chief Executive Officer, the General Counsel or the Head
of Human Resources. You understand and agree that this Release Agreement shall
not be deemed or construed at any time or for any purposes as an admission of
any liability or wrongdoing by either yourself or the Company. You also agree
that if any provision of this Release Agreement is deemed invalid, the remaining
provisions will still be given full force and effect. The terms and conditions
of this Release Agreement will be interpreted and construed in accordance with
the laws of California.

Prior to execution of this Release Agreement, you have apprised yourself of
sufficient relevant information in order that you might intelligently exercise
your own judgment. The Company has informed you in writing to consult an
attorney before signing this Release, if you wish. The Company has also given
you at least 21 days in which to consider this Release Agreement, if you wish.
You also understand that for a period of seven (7) days after you sign this
Release Agreement, you may revoke this Release Agreement, and that the Release
Agreement shall not become effective until seven (7) days from the date of your
signature, or on your last day of employment, whichever is later.

You have read this Release Agreement and understand all of its terms. You
further acknowledge and agree that this Release Agreement is executed
voluntarily and with full knowledge of its legal significance.

 

      Ikanos Communications, Inc. Dated:  

September 25, 2009

   

/s/    Tammy Carr

      Tammy Carr       Director, Worldwide Human Resources

EMPLOYEE’S ACCEPTANCE OF RELEASE

I HAVE CAREFULLY READ AND FULLY UNDERSTAND AND VOLUNTARILY AGREE TO ALL THE
TERMS OF THE RELEASE IN EXCHANGE FOR THE ADDITIONAL BENEFITS TO WHICH I WOULD
OTHERWISE NOT BE ENTITLED.

 

Dated:  

September 25, 2009

   

/s/    Chandrashekhar Khandekar

      Chandrashekhar Khandekar

 

Phone Number:  

 

  